DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 9 in the reply filed on March 15, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The Examiner notes that that the preliminary amendment eliminated paragraphs 4, 5 and 7, but does not make clear if the headings of the paragraphs are also eliminated, e.g. DISCLOSURE OF THE INVENTION || PROBLEMS TO BE SOLVED BY THE INVENTION || Explanation of Codes. The retention of the headers disjoints the information found within the mentioned pages.

The disclosure is objected to because of the following informalities: the instant specificaition A.) declares that the instant application is a PCT application and B.) recites a cross-reference to earlier priority in the last paragraph of the instant specification. The placement of the information in the last paragraph does not comply with 37 CFR 1.77, which requires cross-referencing to related applications after the title of the instant specification. See MPEP 608.01.  
Appropriate correction is required.

Claim Interpretation
Claim 1’s preamble states that this is a forming method of a component, which broadly can mean a method of forming the component. However, the body of the claim recites that a step of “irradiating an energy beam to a source material of the component ...based on a surface state of the component”. When looking at the recited claim in vacuum, a question then arises as to whether the scope of the preamble is commensurate in scope with the body of the claim, as the body makes clear the component first invoked by the preamble would already exist and be acted-upon. In light of the specification, “forming method” can include “re-forming”/restoration ([0058], [0061], [0064]), i.e. repairing or reconditioning a given component.  The specification also describes that the process involves a 3-D printer, which is part of a family of additive manufacturing techniques. In light of the specification, the Examiner interprets the term “forming method” to include both methods of repair and fabrication and that the term “component” can refer to fully realized components (in the context of repair) or intermediate components/ within-production components (in the context of fabrication).
Claim 7 recites limitations where a potential step occurs contingent on the identity of the recited source material.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 4, the claim recites a wherein clause indicating that the “surface state is measured as three-dimensional data”. As a first matter, it is unclear whether the recitation requires an additional step of measuring the surface state of the component or if the recitation is an intended property of the surface state of the component/ property of an unrecited measuring step since the clause recites the concept of measuring in a passive voice.  Furthermore, instant claim 3 depends from instant claim 1, which does not recite a step of measuring the surface state of the component. However, instant claim 2 does have a step of measuring the surface state of the component. It then becomes unclear whether there is a lack of antecedent basis for intended property of a measuring step or if the claim was truly intended to depend from claim 2. Finally, if what is being referred to is the property of the surface state of the component, it becomes unclear whether the result of measurement is the three-dimensional data or if the surface state itself is composed of three-dimensional data, which compounds into the deficiencies of of child claim 4. Claim 4 as written requires that the three-dimensional data itself is measured by the non-contact type three-dimensional scanner. However, such a phrasing is inconsistent with the recited embodiments of the instant specification where the three-dimensional scanner acts upon physical objects in a non-contact manner. Furthermore, the addition of the word "type" to an otherwise definite expression (in this case “non-contact type three-dimensional scanner”) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). For the purpose of art rejections, the Examiner interprets the claim to refer to the case where claim 3 depends on claim 2 and where the surface state of the component comprises three-dimensional data.
Regarding claim 7, in addition to the nature of the recited limitations as contingent limitations, it is unclear if the optical laser or electron beam or ultraviolet light is the energy beam or an additional energy source on top of the energy beam, rendering the claim indefinite.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 3, 5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al. US 2017/0152968 A1 (hereafter “Raj’968”) in view of Narendrnath et al. US 2016/0233060 A1 (hereafter “Narendrnath”) and Erdman US 2014/0353862 A1 (hereafter “Erdman”) .
Regarding claims 1, 2, 3, 5, 7, 9; Raj’968 is directed to coatings and methods of protecting plasma processing chamber components from corrosive cleaning gases (Abstract; [0040]).  In separate embodiment (Fig. 1; [0033]), Raj’968 discloses that the chamber component can be e.g. a bellows attached to a substrate support or a mounting flange ([0020] – [0021], [0040]). The coating used for protecting the component from corrosive gases may be formed from inter alia diamond-like carbon (DLC), a ceramic such as alumina or an aluminum silicon magnesium yttrium oxygen compound [relevant to claim 6] ([0043], [0060]). Raj’968 discloses that the method comprises: 3D-printing a chamber component and 3-D printing the coating onto the 3-D printed chamber component [both the component material and the coating material may be construed as source materials of the component] ([0019], [0036]). The 3-D printing may be implemented by a process such as direct metal laser sintering [involving irradiation of an energy beam with a source material] ([0036]). Raj’968 also discloses that a protective coating layer may be used as a wear indicator to indicate when a layer on a component may need to be cleaned or replaced [relevant to claim 9]([0035]).
Raj’968 does not expressly teach a step of supplying the source material based on a surface state of the component while irradiating the energy beam to the source material.
Narendrnath is directed to 3D printed chamber components and methods of 3D printing the printed chamber components (Abstract).  Narendrnath discloses that 3D printing is a technique of manufacturing three dimensional components by laying down successive thin layer of material ([0029]).   Narendrnath discloses that 3D printing includes the techniques of selective laser sintering, selective laser melting or directed energy deposition (DEP) ([0082]). The technique of laser sintering/melting comprises: providing powdered material [source material] onto a build platform; irradiating the powdered material at select points to sinter/melt the powder and in the process form a layer of a solid monolithic structure [component]; moving the build platform downward and then repeating the irradiation step to form a layer onto the previously formed layer of the solid monolithic structure. Similarly, the technique of DEP forms layers of a solid monolithic structure by directing an electron-beam [energy beam] and [source] material onto a build platform or previous layers to form a melt pool that solidifies into the resultant monolithic structure ([0082]).  The 3-D printing techniques allow for the fabrication of chamber components that promote the adhesion of subsequent deposition materials onto the chamber components as well as facile formation of internal features such as voids that can promote chamber components that can operate at lower temperatures in deposition processes ([0100]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized within the method of Raj’968 or otherwise modified the method of Raj’968 to have the irradiation of the energy beam be while supplying the source material because Narendrnath teaches that 3-D printing techniques require the step in order to execute, and because Narendrnath teaches that using 3-D printing techniques that include the two steps operating at the same time can create components with well-defined features such as voids that promote components that can operate at lower temperatures.
Raj’968 in view of Narendrnath does not expressly teach that the irradiation and supplying is based on a surface state of the component.
In analogous art, Erdman is directed to treading or retreading worn tyres by using 3D printing technologies (Abstract; [0001]) such as selective heat sintering and selective laser sintering ([0010]). Erdman notes that retreading of tires is a significantly cheaper option compared to complete abandonment and replacement of tires ([0003]). Erdman discloses a method of repairing/retreading comprising:
	providing an apparatus (Fig. 1) including: a 3D printer with one or more printheads, a mapping means (e.g. scanner and associated programming) adapted to measure the topography [surface state] of a worn surface of a tyre ([0016] – [0017], [0043] – [0044]),  and a controller for automated or manual control of the 3D printer; 
	measuring the topography of the tyre using the mapping means and relaying the scanned information to the processor to make calibration calculations [3D data measured] ([0043], [0052]); and
	dictating the operation of the 3D printer [including materials] taking into account and compensating for the nonuniformity of the worn tread surface to reinstate the original tread pattern ([0043], [0044], [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art to have further modified the method of Raj’968 in view of Narendrnath to irradiate the energy beam and supply the source material based on the surface state of the component to be repaired by measuring the surface state of the component (which includes a measurement of the amount worn, i.e. consumption state, meeting claim 9) and then subsequently performing 3-D printing (including both irradiation and source supplying steps) after a given measurement because Erdman suggests that such a method allows for a way of repairing worn surfaces with surface features in a cheaper way compared to wholesale replacement of components with the worn surface, which is a problem contemplated by Raj’968.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raj’968 in view of Narendrnath and Erdman as applied to claims 1, 2, 3, 5, 7, 9 above, and further in view of Qi CN 104674210A (machine translation provided and referenced, hereafter “Qi”).
Regarding claim 4, in light of the indefiniteness of the claim, Raj’968 in view of Narendrnath and Erdman does not expressly teach that that the three-dimensional data are measured by a noncontact-type three-dimensional scanner.  
Qi is directed to methods of automatically repairing workpieces (Page 1). Qi discloses a method comprising (claim 1): providing a laser 3D scanner [non-contact type]; performing an on-line scanning of the workpiece  to obtain spatial sampling points [related to three-dimensional data]; performing coordinate transformation [in one interpretation, this can be construed as the action of measuring] on the spatial sampling points obtained by scanning to reconstruct a set of surface points of the three-dimensional workpiece in the coordinate system of the repair system acutator; and generating laser cladding trajectories/toolpaths that are are to be implmented by the repair system actuator to repair the workpiece based on the scanned data. The use of a 3D scanner allows for reconstruction of three dimensional surface shapes and coordinates within digital models (page 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Raj’968 in view of Narendrnath and Erdman by using a non-contact type three-dimensional scanner to measure the surface of the component/ to measure three-dimensional data because Qi teaches that such scanners allow for full reconstruction of three dimensional surface shapes and coordinates within digital models


Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raj’968 in view of Narendrnath and Erdman as applied to claims 1, 2, 3, 5, 7, 9 above, and further in view of Raj et al. US 2016/0181142 A1 (hereafter “Raj’142”).
Regarding claims 6 and 8, Raj’968 discloses that a shield having hollow cylindrical shape may be coated with the corrosion-protective coating ([0010], [0038]; Fig. 4 210). Narendrnath discloses that processing chambers may contain a process kit, including cover rings, edge deposition rings and focus rings within the inner surface of a shield ([0069]).
Raj’968 in view of Narendrnath and Erdman does not expressly teach that the component that experiences the claimed steps of the method may be one of an edge ring, cover ring, insulator ring or a top shield ring; and that the component’s source material may be any one of quartz SiC, Si and tungsten
Raj’142 is directed to an edge ring (i.e. deposition ring) and a process for fabricating the edge ring. Raj’142 discloses that edge rings may be formed from silicon carbide ([0034]) and may also have a thermal barrier coating that may be made from e.g. diamond-like carbon, quartz or yttrium stabilized zirconium oxide ([0032]). The edge ring may be manufactured using a 3D printing process using a 3D printer that implements a 3D drawing computer program ([0035]). Raj’142 discloses known advantages of using a 3D printing approach for the edge ring, including reduced expense and manufacturing time ([0035]). The selection of material for the edge ring may be a material with a similar thermal capacity as the material of a substrate-to-be-loaded into a chamber equipped with the edge ring ([0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Raj’968 in view of Narendrnath by performing the method of Raj’968 in view of Narendrnath and Erdman onto an edge ring component comprising e.g. SiC or quartz because Raj’142 teaches that edge rings may be fabricated by 3D printing methods for the same/similar advantages disclosed in Narendrnath and because Raj’142 suggests that the thermal capacity of the edge ring should be similar to that of substrates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717